DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 07/28/2021, said application claims a priority filing date of 07/28/2020.
Claims 1-20 are pending. Claims 1, 19 and 20 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to independent claims 1, 19 and 20, claims recite " A monitoring apparatus comprising:
a selection unit configured to select, among a plurality of state values corresponding to measurement values from a plurality of sensors for monitoring states of a plurality of facilities, a state value that has changed by an amount equal to or greater than a predetermined change width or change rate during a predetermined time length period;
a sort unit configured to sort at least one state value selected, according to a change width or a change rate; and
a display processing unit configured to perform processing to display an information screen corresponding to the at least one state value sorted.” which is ambiguous as it can be interpreted in multiple ways.
For example, in light of plurality of GUI figures submitted with this instant application and in the area of graphical user interface (GUI), the word “select … a state value” can be interpreted as it is being selected within the graphical user interface by means of input device by user. Another interpretation can be computer is selecting state value without any involvement of GUI which are distinct from each other. Clarification is required to point out distinctly the claimed invention.
 
In regard to dependent claims 2-18, claims are rejected for fully incorporating the deficiency of their respective base claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In regard to independent claim 19 (and similarly for corresponding system and CRM claim 1 and 20), said claim recites “A monitoring method comprising:
selecting by a monitoring apparatus, among a plurality of state values corresponding to measurement values from a plurality of sensors for monitoring states of a plurality of facilities, a state value that has changed by an amount equal to or greater than a predetermined change width or change rate during a predetermined time length period;
sorting by the monitoring apparatus, at least one state value selected, according to a change width or a change rate; and
performing by the monitoring apparatus, processing to display an information screen corresponding to the at least one state value sorted.” 
For clarity, it is noted that abstract idea being underlined and additional items were bold.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis:
Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (101 Analysis: Step 2b). Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. Alice Corp. Pty. Ltd. v. CLS Bank Int'/, 134 S. Ct. 2347 (2014).


101 Analysis of method claim 19
Step
Analysis
1: Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of “selecting by a monitoring apparatus, among a plurality of state values corresponding to measurement values from a plurality of sensors for monitoring states of a plurality of facilities, a state value that has changed by an amount equal to or greater than a predetermined change width or change rate during a predetermined time length period;
sorting by the monitoring apparatus, at least one state value selected, according to a change width or a change rate; and
performing by the monitoring apparatus, processing to display an information screen corresponding to the at least one state value sorted”. 
The determining limitation, as drafted (see underlined section of the claim above), is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a monitoring apparatus” and “from a plurality of sensors” nothing in the claim precludes the determining step from practically being performed in the human mind. 
To simplify, but for the “by a monitoring apparatus” and “from a plurality of sensors” language, the claim recites limitations that the user manually can select state value from plurality of state values, sorting the selected state value and display the selected state value. Hence, this limitation is nothing but a mental process.


2A - Prong 2: Integrated into a Practical Application?
No. The claim recites only one additional element: that by a monitoring apparatus  is used to select a state value, sorting the state value and display the state value on the display.
The monitoring apparatus  in both steps is recited at a high level of generality, i.e., as a generic apparatus performing a generic computer function of executing nothing but the abstract idea (underlined above). Thus, the claim is not integrated to a practical application and is nothing but implementing the abstract idea, process which can be perform in mental process.
2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a monitoring apparatus having a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a monitoring apparatus having a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim 19 is ineligible and so is corresponding claim 1 and 20 using the same rational.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

In regard to dependent claim 20, the claims are directed to a “computer-readable medium”,  does not eliminate non-statutory forms of mediums. One of ordinary skill in the art would consider that to include non-statutory forms of medium such as carrier wave and transmission media. Therefore, claims are being held as including non-statutory forms of medium.

The Examiner’s suggestion of amending claim 20 to recite a “non-transitory computer readable medium” will serve to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (U.S. Publication 2018/0314243; hereinafter “Fujita”).

In regard to independent claim 1, 19 and 20, Fujita teaches a monitoring apparatus comprising:
a selection unit configured to select, among a plurality of state values corresponding to measurement values from a plurality of sensors for monitoring states of a plurality of facilities, a state value that has changed by an amount equal to or greater than a predetermined change width or change rate during a predetermined time length period (Fujita, paragraph 0122, lines 27-31; paragraph 055);
a sort unit configured to sort at least one state value selected, according to a change width or a change rate (Fujita, paragraph 0118, lines 12-19); and a display processing unit configured to perform processing to display an information screen corresponding to the at least one state value sorted (Fujita, paragraph 0122, lines 27-31; paragraph 0059-61).


In regard to dependent claim 2, Fujita teaches a calculation unit configured to calculate, based on at least one measurement value from at least one sensor of the plurality of sensors for monitoring a state of each facility of the plurality of facilities, the state value of each facility (Fujita, paragraph 0049).

In regard to dependent claim 3, Fujita teaches a learning processing unit configured to perform, for each facility, processing to generate, by learning, a model that calculates the state value from the at least one measurement value, wherein the calculation unit is configured to calculate, for each facility, the state value from the at least one measurement value by using the model (Fujita, paragraph 0117, 0131 and 0059-0061; “Note: observed value being the measured value”).
In regard to dependent claim 4, Fujita teaches the learning processing unit is configured to perform, for at least one facility, processing to generate, by learning, the model by statistical learning using the at least one measurement value (Fujita, paragraph 0063-0066; “Note: calculation has been done via statistical analysis; paragraph 0122, lines 27-31; “Note: finding out ‘possibility’ implies a statistical analysis has been performed to find out the probability of exceeding threshold”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Publication 2018/0314243; hereinafter “Fujita”) in view of Shibuya (U.S. Publication 2015/0169393; hereinafter “Shibuya”).

In regard to dependent claims 5 and 6, Fujita teaches a monitoring apparatus comprising:
a selection unit configured to select, among a plurality of state values corresponding to measurement values from a plurality of sensors for monitoring states of a plurality of facilities, a state value that has changed by an amount equal to or greater than a predetermined change width or change rate during a predetermined time length period (Fujita, paragraph 0122, lines 27-31; paragraph 055);
a sort unit configured to sort at least one state value selected, according to a change width or a change rate (Fujita, paragraph 0118, lines 12-19); and a display processing unit configured to perform processing to display an information screen corresponding to the at least one state value sorted (Fujita, paragraph 0122, lines 27-31; paragraph 0059-61), 
wherein a calculation unit configured to calculate, based on at least one measurement value from at least one sensor of the plurality of sensors for monitoring a state of each facility of the plurality of facilities, the state value of each facility (Fujita, paragraph 0049),
wherein a learning processing unit configured to perform, for each facility, processing to generate, by learning, a model that calculates the state value from the at least one measurement value, wherein the calculation unit is configured to calculate, for each facility, the state value from the at least one measurement value by using the model (Fujita, paragraph 0117, 0131 and 0059-0061; “Note: observed value being the measured value”), 
wherein the learning processing unit is configured to perform, for at least one facility, processing to generate, by learning, the model by statistical learning using the at least one measurement value (Fujita, paragraph 0063-0066; “Note: calculation has been done via statistical analysis; paragraph 0122, lines 27-31; “Note: finding out ‘possibility’ implies a statistical analysis has been performed to find out the probability of exceeding threshold”).

Fujita is silent on the display processing unit is configured to perform, in association with each of sorted state values, processing to display a learning button for instructing to generate the model; and the learning processing unit is configured to perform, in response to the learning button being pressed, processing to generate the model by learning.

Shibuya teaches a system related with detecting anomaly by using state value from sensor and anomaly detection model wherein said system display a learning button for instructing to generate the model; and the learning processing unit is configured to perform, in response to the learning button being pressed, processing to generate the model by learning (Shibuya, figure 8 and 10; “Note: ‘Register’ button is equivalent to learning button”).

Fujita and Shibuya  are analogous art because they are from same field of endeavor, a system related with detecting anomaly by using state value from sensor and anomaly detection model. 
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Shibuya, displaying a learning button in the GUI and generate model upon pressing the button, to Fujita. Motivation for doing so would have been to provide user more power to generate model via UI and make the system more useful and intuitive.

In regard to dependent claims 7 and 8, Fujita as modified by Shibuya using the same motivation as applied above, teaches a selection condition input unit configured to input, for at least one of the plurality of state values, designation of at least one of the predetermined time length and the predetermined change width or change rate (Fujita, paragraph 0122, lines 27-31; Shibuya, figure 8).

In regard to dependent claims 9 and 10, Fujita as modified by Shibuya using the same motivation as applied above, teaches an exclusion period input unit configured to input, for the at least one of the plurality of state values, designation of an exclusion period during which the at least one of the plurality of state values is excluded from the selection by the selection unit, wherein the selection unit is configured not to select, during the exclusion period, a state value for which the exclusion period is designated (Shibuya, paragraph 0047, lines 1-6).

In regard to dependent claims 11 and 12, Fujita as modified by Shibuya using the same motivation as applied above, teaches a change period input unit configured to input, for the at least one of the plurality of state values, designation of a change period during which the at least one of the predetermined time length and the predetermined change width or change rate is changed, and designation of a change value of the at least one of the predetermined time length and the predetermined change width or change rate, wherein
the selection unit is configured to select, for a state value for which the change period is designated, a state value by changing the at least one of the predetermined time length and the predetermined change width or change rate to the change value designated, during the change period (Shibuya, figure 8, 9A-9C; “Note: User is able to make changes all settings parameter in figure 8 and figure 9A-9C is displayed to user based on the changes made in setting UI, figure 8).

In regard to dependent claims 13 and 14, Fujita as modified by Shibuya using the same motivation as applied above, teaches the display processing unit is configured to:
perform, in association with each of the at least one state value sorted, processing to display a graph display button for instructing to display a trend graph related to said state value; and
perform, in response to the graph display button being pressed, processing to display a trend graph related to a corresponding state value (Shibuya, figure 9A-9C; “Note: element 902 is equivalent to graph button as in response to clicking on 902 graph is rendered”).

In regard to dependent claims 15 and 16, Fujita as modified by Shibuya using the same motivation as applied above, teaches the display processing unit is configured to perform, in response to none of the plurality of state values being selected by the selection unit, processing to display that there is no selected state value (Shibuya, figure 9A; “Clarification: figure 9A displays results based on the settings shown in figure 8 wherein it is obvious for a skilled person to show ‘No selected state value’ when there is not settings data is found in figure 8. In other words, to show no data found message when there is no data is obvious to a skilled artisan”).

In regard to dependent claims 17 and 18, Fujita as modified by Shibuya using the same motivation as applied above, teaches he display processing unit is configured to change, according to magnitude of a change width or a change rate of each state value, a display format of said state value (Fujita, paragraph 0085, lines 12-23).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawanoque et al. EP 3547057 - Teaches an anomaly detection system based on the state value computed via model from measured value sensed from sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175